DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a touch display device, comprising: a plurality of touch electrodes disposed on an active area, the plurality of touch electrodes located on an encapsulation layer; at least one dam disposed to be apart from a boundary of the active area in at least one side of the active area; and a plurality of touch routing lines disposed on a non-active area located outside of the active area, the plurality of touch routing lines electrically connected to at least one of the plurality of touch electrodes, wherein the plurality of touch routing lines comprises: a first touch routing line located on the encapsulation layer between the boundary of the active area and the at least one dam, the first touch routing line electrically connected to the at least one of the plurality of touch electrodes; and a second touch routing line comprising a first part located under the encapsulation layer between the boundary of the active area and the dam, a second part electrically connected to the first part and located under the dam to be crossed by the dam, and a third part electrically connected to the second part and located on the dam and electrically connected to the at least one of the plurality of touch electrodes; in combination with the remaining language of independent claims 1 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Gwon (US 2020/0233522), which discloses wherein a touch line TL covers a DAM and connects to link line LL and a data line DL through a connection hole CNT, wherein the data line is located under the DAM (see fig. 23 and 21; wherein a touch line covering a dam is connected to a data line which is located under the dam). The invention differs from Gwon by a having a single touch line which first goes under the dam and then goes over the dam (see TL in fig. 17 of current application).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628